[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has moved for Summary Judgment in this matter. A memorandum of law and supporting affidavits were filed by the plaintiff.
The prose defendants have not filed either a memorandum or supporting documents in opposition and the matter was taken on the papers without oral argument.
The Court, upon reviewing the pleadings, affidavits and supporting documents concludes there is no genuine issue as to any material fact and the plaintiff is entitled to judgment as a matter of law. State v. Goggin, 208 Conn. 606, 617 (1988).
The defendants are in default of a retail installment contract. In accordance with the affidavit of debt, there is a deficiency in the amount of $4162.30, plus interest and costs. The per diem interest is $2.15. Interest is computed from April 3, 1998 to May 25, 1999 and totals $896.55
Judgment shall enter for the plaintiff in the amount of $5058.85, plus costs of suit.
The defendants are ordered to pay the reasonable weekly order for the satisfaction of the judgment in the amount of $25.00 commencing three weeks from the date of judgment.
Klaczak, J.